Citation Nr: 0124136	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  88-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to a schedular evaluation greater than the 30 
percent for the service-connected aortic insufficiency prior 
to January 12, 1998.

2. Entitlement to an evaluation greater than 60 percent 
currently assigned for service-connected aortic 
insufficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1986 rating decision from the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

In February 1974, the RO established service connection and 
assigned a 10 percent evaluation for aortic insufficiency of 
unknown etiology, effective August 25, 1973. In May 1977 the 
RO increased the evaluation from 10 percent to 30 percent, 
effective February 12, 1976.  In rating decisions dated in 
October 1986, February 1987 and March 1987 the RO denied the 
veteran's claim for an increased evaluation.  A notice of 
disagreement specifically challenging the March 1987 decision 
was received March 19, 1987.  A statement of the case was 
issued May 5, 1987, and the veteran's substantive appeal was 
received on May 15, 1987.  

In January 1989, the Board remanded the case for a VA cardiac 
examination and to obtain outstanding medical evidence.  In 
August 1992, the Board again remanded the veteran's case, 
noting that a separate issue of entitlement to service 
connection for asthma was inextricably intertwined with the 
issue of an increased evaluation for the cardiac disability 
and thus ordered RO development and adjudication of the 
service connection issue.  This case was remanded a third 
time in December 1997 for the purpose of obtaining additional 
evidence and further evaluation regarding the veteran's 
aortic insufficiency.  This remand also addressed the claim 
of service connection for asthma.  

After completion of the development requested by the Board, 
the RO granted a rating of 60 percent for the service 
connected aortic insufficiency, effective January 12, 1998.  
The veteran through his representative continues to express 
disagreement with the current 60 percent evaluation and with 
the 30 percent evaluation prior to January 12, 1998.  In July 
2001 the veteran submitted a statement withdrawing his claim 
for service connection for asthma.  

The Board notes that in May 1997, the veteran filed a notice 
of disagreement with a February 1997 rating decision, which 
denied service connection for a lipoma.  This matter will be 
addressed by the Remand portion of this decision.


FINDINGS OF FACT

1.  All requirements to notify and assist the veteran have 
been satisfied by VA and all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained by 
the agency of original jurisdiction.

2.  The competent and probative evidence of record does not 
show that prior to January 12, 1998 the veteran's service-
connected aortic insufficiency resulted in definite 
enlargement of the heart with clinical evidence of elevated 
systolic blood pressure, or arrhythmias such as paroxysmal 
auricular fibrillation, flutter or tachycardia, or that more 
than light manual labor was precluded.

3.  The competent and probative evidence of record does not 
show that since January 12, 1998, the aortic insufficiency 
has resulted in definite enlargement of the heart confirmed 
by roentgenogram and clinically; severe dyspnea on slight 
exertion; rales, pretibial pitting or other definite signs of 
congestive heart failure; or that more than sedentary 
employment is precluded.  Nor does the competent and 
probative evidence of record show chronic congestive heart 
failure, a workload of 3 METS or less, or left ventricular 
dysfunction with an ejection fraction below 30 percent.





CONCLUSIONS OF LAW

1. The criteria for a schedular rating greater than 30 
percent for the veteran's aortic insufficiency have not been 
met prior to January 12, 1998.  38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001); 38 
C.F.R. §§ 4.100, 4.101, 4.104, Diagnostic Code 7000 (1997); 
66 Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended 
at 38 C. F. R. § 3.159 (2000

2.  The criteria for a schedular rating greater than 60 
percent for the veteran's aortic insufficiency have not been 
met since January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, (codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001); 
38 C.F.R. §§ 4.100, 4.101, 4.104, Diagnostic Code 7000 
(1997); 38 C.F.R. §4.104 Diagnostic Code 7000 (2000); 66 Fed. 
Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 38 
C. F. R. § 3.159 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal in-service 
findings of moderate cardiomegaly with heart enlargement and 
aortic insufficiency.  A follow up report to an original 
consultation of May 1972 reflects an impression of mild 
cardiomegaly with possible slight left ventricular 
enlargement and murmur of aortic insufficiency.  The etiology 
was determined to be either questionable rheumatic or 
congenital.  

The report of a January 1974 VA examination reflects findings 
verifying aortic insufficiency that was interpreted as 
compatible with non-rheumatic disease.  

In February 1977, the veteran underwent a cardiac 
catheterization at the Bronx VA hospital.  Records from this 
procedure reveal the presence of a grade II/IV aortic 
insufficiency.  January 1977 chest X-ray findings were of 
mild enlargement of the cardiac silhouette.  VA medical 
records reveal ongoing treatment for the veteran's aortic 
insufficiency through the early 1980's, and the veteran was 
afforded VA examinations in February 1981 and August 1982.  
These records and examination reports reflect cardiac-type 
complaints such as chest pain, shortness of breath, dizziness 
and episodes of syncope.  

The veteran has submitted employment records which include a 
June 1980 letter indicating that the veteran had been awarded 
a 14 day suspension from his job in 1979 for which he filed a 
grievance and that the grievance was resolved by assigning 
him to permanent light duty.  A July 1981 notice of 
suspension notes that the veteran had been seen in August 
1980 by the US Public Health Service to determine his fitness 
for work and had been found fit on August 7, 1980 and that 
subsequently, from January through June 1981, he had been 
absent from his job as a mail carrier for a total of 38 days 
"claiming illness." 

In July 1986 the veteran underwent a VA rest and exercise 
blood pool study to evaluate wall motion and ventricular 
function in valvular heart disease.  The resting study showed 
an enlarged right atrium, slightly enlarged right and left 
ventricles, and mild diffuse hypokinesis of the right 
ventricle.  Right and left ventricle function was abnormal at 
rest but only the right ventricular function was abnormal 
during exercise.  The resting left ventricle ejection 
fraction was 51 percent and on exercise it was 64 percent.  
Left ventricular function was described as normal.  Findings 
were noted to be inconclusive for myocardial ischemia; normal 
for left and right ventricular response to exercise; and no 
abnormal findings in heart rate, blood pressure, rhythm or 
performance capacity.  Treatment records from October 1986 
and November 1986 reveal that the veteran's aortic 
insufficiency required monthly screening injections of 
Bicillin to ward off any serious infections.

VA medical records from 1987 include a January 1987 
outpatient record noting that the veteran was seen regarding 
employment problems.  It was noted that he had been placed on 
permanent light duty by the Postal Service in 1980s but that, 
according to the veteran, the post office where he worked was 
not honoring the limitation.  On examination the veteran's 
blood pressure was 140/70 in the left arm and 136/73 in the 
right arm.  His chest was clear and the 1st and 2nd heart 
sounds were normal.  There was a questionable intermittent 
soft murmur.  When he was seen in April 1987 it was noted 
that he was known to have mild aortic insufficiency.  
Currently he had normal exercise tolerance except for stairs 
where more than 4 or 5 flights could produce dyspnea.  On 
examination he had a grade 2/6 decreasing diastolic murmur at 
the apex.  The impression was mild aortic insufficiency.  The 
medical evidence also shows that the veteran was taking 
Bicillin monthly.  

A January 19897 letter from the Chief of the Medical 
Administration Service at a VA medical facility to the 
veteran's employer notes that the veteran was seen in the 
primary care clinic on that day.  It was reported that, 
according to the veteran's physician, he was being seen in 
the cardiology clinic every six months and was receiving 
prophylactic penicillin, that he had moderate aortic 
insufficiency and minimal mitral stenosis, and that the 
physician agreed with the past determination that the veteran 
should remain on permanent light duty status.  

A July 1987 VA electrocardiogram was interpreted as probably 
within normal limits.  The report of an October 1987 VA 
examination reflects complaints that include repeated 
respiratory infections.  The veteran was said to use 2 
pillows for sleeping and could walk 3 to 4 blocks before 
tiring, with a 10 block limit.  Examination revealed no 
systolic murmur and a grade 1/6 early diastolic murmur 
compatible with aortic regurgitation.  There was no edema and 
blood pressure was 120/60.  The diagnosis given following 
testing and X-rays was mitral stenosis, aortic insufficiency, 
and mild to moderate congestive heart failure.    

A VA outpatient record of April 1988 notes the results of the 
1986 diagnostic cardiac studies and that the veteran denied 
dyspnea on exertion, orthopnea, and pedal edema.  A 2/6 
systolic ejection murmur was heard and blood pressure was 
140/80.  A September 1988 treatment record notes that the 
veteran reported occasional dyspnea on exertion at 4 blocks 
without chest pain and that his biggest problem was recurrent 
respiratory infections.  Blood pressure was 120/70 and pulse 
rate was 72.  The assessment was Class II, New York Heart 
Association, aortic insufficiency due to rheumatic heart 
disease.  

A note from N. M. Tejaratchi, M.D., dated in June 1989, 
primarily addresses respiratory problems.  In a June 1989 
statement from the Bronx River Family Health Center it was 
reported that the veteran had been seen there since April 
1989 and that his diagnoses included rheumatic heart disease. 

A June 1989 VA examination report reveals a history of the 
veteran having been admitted to the Bronx VA hospital on 
several occasions, including for chest pain in 1975, dizzy 
spells in 1977 and cardiac catheterization in 1977.  He was 
said to have yearly echocardiograms and radionuclide cardiac 
scans.  He also received Bicillin injections as a prophylaxis 
against rheumatic fever.  He took no other regular 
medication.  The veteran said he was unable to do heavy work 
such as lifting and carrying due to dyspnea on exertion, and 
claimed to have occasional blackouts and frequent respiratory 
infections.  The examination revealed regular heart rhythm 
and no murmurs, with blood pressure of 130/80.  The diagnoses 
were history of rheumatic heart disease, history of aortic 
insufficiency and no grossly demonstrable cardiac impairment 
on routine physical examination.

A January 1990 X-ray report shows an impression of 
cardiomegaly with a preponderant left ventricle.  VA 
treatment records from 1989 through 1990 reflect that the 
veteran continued to receive prophylactic Bicillin 
injections.  A September 1990 treatment record reflects that 
the veteran's symptoms, including shortness of breath, 2 
pillow orthopnea, and dyspnea on exertion while going up 
stairs, were believed to probably be a combination of 
allergies, polyps and cardiac pathology.  In September 1990 
it was reported that the veteran had been unable to work from 
September 7, 1990 to September 12, 1990 due to "upper 
respiratory infection." 

A March 1991 VA outpatient record reveals that the veteran 
had no paroxysmal nocturnal dyspnea and a blood pressure 
reading of 110/70.  In May 1991 the veteran sought treatment 
for mild chest pain, which hurt on deep breathing.  There was 
a diagnosis of non-cardiac chest pain.  

In April 1992, the veteran testified at a Board hearing that 
he was on permanent light duty at his job, restricted to 
light manual labor.  He described his symptoms as difficulty 
breathing and episodes of chest pain and blackouts.  He 
testified that he lost his government driver's license due to 
an episode of blacking out while driving, but that he still 
had his state driver's license.  He testified that his 
symptoms caused him to go to the Bronx VA hospital's 
emergency room in about November or December 1991, and 
indicated that he underwent various cardiac tests.  He also 
testified that he suffered from respiratory problems such as 
asthma which also caused breathing difficulties.

A private echocardiogram report of August 1992 reflects 
diagnoses of atrial fibrillation, questionable mitral valve 
prolapse and left borderline ventricular hypertrophy.   

A VA medical report of September 1992 notes that the veteran 
could walk 6 blocks and 2 flights of stairs and that he had 
frequent chest colds in winter.  It was noted that the 
veteran's cardiac status was "good" and that he could 
continue to work.  

The report of a September 1992 VA examination reflects the 
veteran's medical history of rheumatic fever and mild aortic 
insufficiency.  He was noted to have been followed at the VA 
clinic since 1972.  His history also was noted to include 
bronchial asthma since 1989 and he reported having recently 
been diagnosed with atrial fibrillation and placed on 
medication.  Subjective complaints included frequent 
respiratory infections, wheezing, shortness of breath when 
climbing stairs, and nonspecific chest pain and dizziness at 
times.  He was noted to take medicine to prevent rheumatic 
fever as well as other heart and respiratory system 
medications.  Examination revealed blood pressure of 120/80, 
no neck vein distention, and normal 1st and 2nd heart sounds.  
A questionable blowing murmur in the aortic area was noted 
when the veteran sat up but no frank murmur or gallop.  A 
September 1992 electrocardiogram (ECG) was interpreted as 
showing sinus brachycardia with first degree AV block and Q 
in inferior leads.  It was noted that an X-ray study in 
October 1991 showed mild cardiomegaly and a tortuous aorta 
and that in March 1990 an echocardiogram by Doppler showed 
mild aortic insufficiency with mitral regurgitation, and 
slightly increased left ventricle size with normal function.   
The diagnoses reflected in this examination report are 
history of rheumatic fever since 1971, mild aortic 
insufficiency since 1971, and bronchial asthma by history.  
Chest X-rays taken in March 1993 showed prominent 
bronchovesicular markings bilaterally, and no focal 
infiltrates or effusions.  

The report of an October 1992 VA heart study (apparently an 
echocardiogram) shows conclusions of a technically difficult 
study; normal tricuspid and pulmonic valves; a redundant 
mitral valve with prolapse of the anterior leaflet; mildly 
dilated left ventricle with mild deptal (sic) 
hypocontractility, remainder of left ventricle function 
borderline decreased; aortic insufficiency and mitral 
regurgitation by Doppler; and normal right atrium and right 
ventricle size. 

In an August 1993 letter, E. Cohen, M.D., advised the veteran 
that he had mitral valve prolapse, atrial fibrillation and 
asthma, and that he should have his condition monitored.  
This letter reveals that the veteran's last visit to Dr. 
Cohen was in November 1992.  A June 1996 letter to the VA 
from Dr. Tejaratchi notes that he saw the veteran on a few 
occasions from 1988 until 1992, mostly for acute problems, 
and no tests or evaluations of any disability had been done.   

The report of a December 1996 VA cardiovascular examination 
reveals the veteran's complaints of intermittent exertional 
dyspnea and past episodes of atrial fibrillation, the most 
recent happening three weeks ago.  Complaints of fatigue were 
also noted.  His heart rate was 66, respiratory rate was 14 
and blood pressure was 118/88.  Coronary examination revealed 
a grade I/IV "AR" murmur.  His chest was clear and his 
pulses were bounding and full.  His extremities had no edema.  
He had a normal sinus rhythm and normal ECG.  Echocardiogram 
findings of November 1996 were interpreted as revealing 
normal left and right ventricular size and function; normal 
biatrial size; anterior leaflet mitral valve prolapse; and 
mild to moderate aortic insufficiency.  A Holter monitor 
study done in December 1996 was found to reveal "APCS," and 
no atrial fibrillation.  

The report of a VA respiratory examination also conducted in 
December 1996 reflects a history of asthma and frequent 
respiratory infections, along with subjective complaints of 
intermittent dyspnea with intermittent wheezing on exertion 
such as when walking four or five blocks rapidly.  The 
veteran also reported intermittent dyspnea on exertion and 
fatigue, occasional cough and tightness in the chest, 
particularly during a change in the season.  He denied 
paroxysmal nocturnal dyspnea and orthopnea.  His blood 
pressure was 120/60, heart rate was 64 and respiration rate 
was 12.  His pulse was bounding and full, and expiration and 
inspiration were normal.  There was an early grade 1 to grade 
3 ejection murmur. There was no edema.  The diagnoses were 
mild to moderate bronchial asthma, mild to moderate aortic 
regurgitation and mild mitral valve prolapse.  The examiner 
expressed the opinion that there was no relationship between 
the veteran's aortic insufficiency and his bronchial asthma.    

Private treatment records from the Soundview Health Center 
include a November 1997 echocardiogram report, which reflects 
an impression of mild fibrocalcific changes involving the 
aortic and mitral valves with mild mitral, tricuspid and 
pulmonary insufficiency.  Trace aortic regurgitation was 
present.  

A private treadmill exercise tolerance test in March 1998 was 
noted to be non-diagnostic due to the veteran's inability to 
reach the target heart rate.  An interpretive report of the 
March 1998 stress test reveals that he exercised for 4.43 
METS on Bruce Protocol and achieved a heart rate of 130 (75 
percent).  The test was stopped due to shortness of breath 
and leg pain.  No chest pain was reported and no EKG changes 
suggestive of ischemia were noted.  

In June 1998, the veteran underwent a VA heart examination at 
which time he complained of dyspnea on exertion when walking 
four blocks and paroxysmal atrial fibrillation (PAF) most 
recently three weeks earlier.  His respiratory rate was 12 
and heart rate was 66 and regular.  Blood pressure was 118/80 
and his chest was clear.  He had normal sinus rhythm and 
normal ECG findings.  It was noted that an echocardiogram 
showed mild to moderate aortic insufficiency, increased right 
ventricular end diastolic pressure, and normal biventricular 
size and function.  The assessment was mild to moderate 
aortic insufficiency, Class I.  

In June 1998 the veteran also underwent a VA respiratory 
examination, with findings that included blood pressure of 
130/80, regular sinus rhythm and a murmur not easy to 
appreciate beyond the sitting position.  There was no 
evidence of cor pulmonale, right ventricular hypertrophy or 
pulmonary hypertension.  The veteran was not on any cardiac 
medication.  He reported that his asthma usually occurred 
twice a week, that he had dyspnea on exertion when walking 
two flights or 4 to 5 blocks, and that he had a herniated 
disc that had disabled him and precluded work for the post 
office.  He also reported that he was disabled by a herniated 
disc and could no longer work for the Postal Service.  An 
echocardiogram was noted to reveal a normal left ventricle 
size and function and mild to moderate aortic insufficiency.  
Mild pulmonary regurgitation and an increased right ventricle 
end diastolic pressure were present. The diagnoses included 
aortic valve insufficiency.  The examiner stated that there 
was no connection between the veteran's bronchial asthma and 
aortic insufficiency.  

In March 2000, the veteran underwent another series of VA 
examinations of the cardiovascular and respiratory systems.  
The heart examination report reflects that a claims file 
review was conducted.  His symptoms were described as dyspnea 
on exertion in walking three blocks.  His blood pressure was 
110/80, heart rate was 66 and respiratory rate was 14.  
Examination revealed a grade I/IV diastolic murmur, with no 
cardiac enlargement, clubbing, cyanosis or edema (CCE).  An 
echocardiogram report of the same month reflects moderate 
aortic regurgitation, anterior leaflet prolapse, and normal 
biventricular function.  It also shows that there were a 
thickened mitral valve, mild mitral regurgitation, and a mild 
increase in left ventricular size from the prior study of 
1998.  It was reported that an electrocardiogram showed 
normal sinus rhythm, with no fibrillation or flutter, and was 
normal, and that a Holter monitor study had been negative.  
The clinical impressions were moderate aortic insufficiency, 
mitral valve prolapse and paroxysmal atrial fibrillation by 
history with no current episodes.  The examiner expressed the 
opinion that the veteran's dyspnea on exertion at three 
blocks was not really limiting in that he was able to perform 
everyday activities and work but not at jobs which required 
extensive walking.  The examiner further noted that there was 
no relationship between the veteran's aortic insufficiency 
and his asthma in any way, and that the shortness of breath 
and fatigue perhaps were not due to his cardiac condition.

The report of a VA respiratory examination in March 2000 
reflects the veteran's complaints of progressive decline in 
exercise tolerance and dyspnea on exertion limiting his 
ability to walk up a flight of stairs or 2 to 3 blocks 
without experiencing dyspnea.  He also described some dyspnea 
on lifting objects heavier than 10 pounds.  Examination 
revealed a 1/6 systolic murmur with normal 1st and 2nd heart 
sounds.  It was noted that a 1998 CT scan of the chest was 
significant for cardiomegaly by report.  The examination 
diagnoses included aortic insufficiency, cardiomyopathy, and 
dyspnea due to aortic insufficiency, cardiomyopathy and 
deconditioning.  The examiner expressed the opinion that the 
symptoms of chronic dyspnea were attributed to the diagnoses 
of aortic insufficiency and cardiomyopathy; that his 
progressive dyspnea was related to his cardiac disease; and 
that he was limited in his work to walking three blocks and 
to lifting ability of less than 10 pounds due to his cardiac 
disease, thus having a working disability due to his cardiac 
disease.  There was no disability to perform activities of 
daily living.  

In April 2001, the veteran's claims files were referred to 
the March 2000 VA respiratory examiner and to a physician 
other than the one who performed the March 2000 cardiac 
examination.  The purpose of the referral was to obtain more 
complete findings than reported in the March 2000 examination 
reports, which the RO found to be inadequate.  An additional 
report by the March 2000 respiratory examiner is consistent 
with his prior report expressing the opinion that he could 
not conclusively state that the veteran had asthma or 
definitively rule it out but that, whether he had asthma or 
not, it was not service connected.  The other physician 
reviewed the case from the cardiac perspective, initially 
noting questions asked by the Board in its last remand and 
pointing out information provided in the most recent 
examination reports that addressed the questions.  Thus, it 
was noted that the March 2000 cardiac examination report 
indicated that the veteran reported dyspnea upon walking two 
to three clocks and one flight of stairs and lifting objects 
heavier than 10 pounds, associated with chest tightness, 
palpitations and diaphoresis; that he had a 1/6 diastolic 
murmur; that a March 2000 echocardiogram showed a mild 
increase in left ventricle size compared to a 1998 study; 
that March and June 2000 echocardiograms showed normal left 
ventricular ejection fractions; that the veteran's blood 
pressure was noted to be 110/80; that his heart rate had been 
66 and regular, with a normal electrocardiogram and a normal 
Holter study; that at the time of the March 2000 examination 
the veteran's respiratory rate was 14 per minute; that the 
veteran had paroxysmal atrial fibrillation by history with no 
evidence of current episodes; that there was no relationship 
between the veteran's aortic insufficiency and any asthma and 
probably no relationship between the cardiac disorder and 
increased respiratory infections; that the veteran's 
shortness of breath and fatigue might not be due to his 
cardiac condition; and that his symptoms correlated with a 
METS level of 4.5 to 5, which the reviewing physician noted 
was not reflected in the March 2000 cardiac examination 
report.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2000).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 3 8 
C.F.R. § 4.3 (2000).  In determining the level of impairment, 
the disability must be considered in the context of the whole 
recorded history. 38 C.F.R. § 4.2, 4.41 (2000).  However, 
"the regulations do not give past medical reports precedent 
over current findings." Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2000).

During the pendency of this appeal, the criteria for rating 
cardiovascular disorders were changed, effective January 12, 
1998.  See 65 Fed. Reg. 207, 224 (December 11, 1997).  When a 
law or regulation changes during the pendency of a veteran's 
appeal, the version most favorable to the veteran applies, 
absent congressional (or Secretarial, as appropriate) intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change. VAOPGCPREC 3-2000.

The veteran's aortic insufficiency has consistently been 
evaluated as rheumatic heart disease under 38 C.F.R. § 4.104, 
Diagnostic Code 7000.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under the previous criteria, a 30 percent evaluation is 
warranted from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or with a definitely 
enlarged heart.  A 60 percent rating is warranted when the 
heart is definitely enlarged, with severe dyspnea on 
exertion, elevation of the systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia, with more than light manual labor 
precluded.  A 100 percent evaluation for inactive rheumatic 
heart disease requires clinical and roentgenogram 
confirmation of definite enlargement of the heart, dyspnea on 
slight exertion, rales, pretibial pitting at the end of the 
day, or other definite signs of beginning congestive failure; 
and preclusion of more than sedentary labor.  A 100 percent 
disability rating is also assigned when the rheumatic heart 
disease is active and, with ascertainable cardiac 
manifestation, for a period of six months 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).

The regulatory revisions incorporate objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of a treadmill test. 
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  See 38 C.F.R. § 4.104, Note 2 (2000).

Under the revised criteria for Diagnostic Code 7000, valvular 
heart disease, including rheumatic heart disease, warrants a 
30 percent rating where a workload of greater than five METs 
but not greater than seven METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is evidence of 
cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted when there is chronic congestive heart failure; or 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 100 percent rating is also warranted 
for active infection with valvular heart damage and for three 
months following cessation of therapy for active infection.  
38 C.F.R. § 4.104 (2000).

Analysis

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  In part, this 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has issued final rules to amend adjudication 
regulations in order to implement the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  VA has stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  In general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  Although 
the RO has not addressed the veteran's claim in light of the 
new law and regulations, the Board finds that the veteran is 
not prejudiced by its consideration of his claim under the 
new legislation inasmuch as VA has satisifed its obligations 
to the veteran.  

The RO has informed the veteran of the information and 
evidence needed to substantiate his claim, and has provided 
him a statement of the case and multiple supplemental 
statements of the case apprising him of the evidence of 
record, the bases for the decisions reached in his claim and 
the applicable law and regulations, including advising him of 
the change in cardiovascular evaluation regulations.  Similar 
information has been provided in the Board remands.  The 
veteran's private and VA medical records have been obtained, 
he has been afforded VA examinations, he has presented 
personal hearing testimony, and he has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  Further, the veteran 
has obtained representation and his representative has 
prepared argument on his behalf.  In view of the foregoing, 
the Board finds that the veteran will not be prejudiced by 
its actions and that a remand for adjudication by the RO in 
light of the new legislation would only serve to further 
delay resolution of the veteran's claim.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Throughout the pendency of this appeal, the veteran's aortic 
insufficiency has been evaluated under diagnostic code 7000, 
which was for rheumatic heart disease prior to the revision 
of January 12, 1998, and is now designated as valvular heart 
disease, including rheumatic heart disease.  Although the new 
rating criteria for cardiovascular disorders were not in 
effect when the October 1986 rating decision was made, the RO 
considered the new regulations in the rating decision dated 
in April 2001 and awarded the 60 percent evaluation now in 
effect as of the effective date of the new rating criteria, 
January 12, 1998.  


Evaluation greater than 30 percent prior to January 12, 1998

As stated previously the revised cardiovascular regulations 
cannot be applied retroactively.  Thus the Board must 
determine whether a rating in excess of 30 percent is 
warranted for the veteran's heart disease prior to January 
12, 1998, under the "old" rating criteria.   

The pertinent evidence prior to January 1998 reveals that the 
veteran's valvular disease was believed to be of possible 
rheumatic origin, as indicated in a service medical record 
from May 1972 and on subsequent occasions.  The evidence 
shows that the veteran has taken prophylactic Bicillin 
injections, but there is no evidence showing active rheumatic 
heart disease or any recurrence thereof.  Thus, he is not 
shown to be entitled to an increased evaluation under DC 7000 
for active rheumatic heart disease.  

The evidence also does not reflect that the veteran has 
coronary artery disease, hypertensive vascular disease or 
some other disease of the cardiovascular system that would 
support rating his disability under a cardiovascular 
diagnostic code other than DC 7000 prior to January 12, 1998.  
Therefore his aortic insufficiency is most appropriately 
evaluated under this diagnostic code.

The Board notes that a 60 percent evaluation under DC 7000 
contemplates symptoms such as definite enlargement of the 
heart, severe dyspnea on exertion, elevation of systolic 
blood pressure, arrhythmias such as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, with more 
than light labor precluded.  

The evidence shows that prior to January 12, 1998, the 
veteran was noted to have a heart murmur on several occasions 
but generally it was not characterized as a diastolic murmur.  
In April 1987 and October 1987 a diastolic murmur was noted 
but in April 1988 he had a systolic murmur and in June 1989 
he was found to have no murmur.  A diastolic murmur was not 
noted again until March 2000; however, during the same month, 
when the veteran underwent a respiratory examination, his 
murmur was described as "systolic."  Thus, the evidence is 
equivocal as to whether the veteran had a diastolic murmur, 
which is one of the old criteria for a 30 percent rating, 
prior to January 12, 1998.  During that period he was not 
shown to have elevated systolic blood pressure or severe 
dyspnea on exertion, which are among the old criteria for a 
60 percent rating.  In September 1988 the veteran reported 
"occasional" dyspnea, at the same time stating that his 
biggest problem was his non-service connected respiratory 
disability.  Although the veteran apparently had been placed 
on light duty by his employer, the US Postal Service, and 
when seen for a VA examination in June 1989 he reported being 
unable to do heavy work such as lifting due to dyspnea on 
exertion, the examiner found no grossly demonstrable cardiac 
impairment at that time.  In September 1990, the veteran's 
complaint of dyspnea on exertion (going up stairs) was 
thought probably to be due to respiratory system problems in 
combination with his heart disorder.   The veteran continued 
to report shortness of breath on climbing stairs along with 
such respiratory symptoms as frequent respiratory infections 
and wheezing.  In December 1996 he reported "intermittent" 
exertional dyspnea along with wheezing on exertion such as 
walking four or five blocks rapidly.  None of this or the 
other evidence of record shows that prior to January 12, 1998 
the veteran's heart disease was manifested by severe dyspnea 
on exertion.  

In regard to whether the veteran had such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia prior to January 12, 1998, an echocardiogram 
report of August 1992 shows a diagnosis of atrial 
fibrillation but subsequent studies did not confirm this.  A 
December 1996 cardiovascular examination was noted to show 
normal sinus rhythm, normal electrocardiogram and 
echocardiogram findings, and Holter monitor results that 
revealed no evidence of atrial fibrillation, notwithstanding 
the veteran's history of atrial fibrillation and complaints 
of fatigue.  As recently as November 1997, the evidence did 
not show cardiac manifestations meeting or more closely 
approximating those for a 60 percent evaluation.  In that 
regard, the findings from Soundview Health Center reflect 
only mild fibrocalcific changes involving the aortic and 
mitral valves with mild mitral, tricuspid and pulmonary 
insufficiency and trace aortic regurgitation.  Thus, the 
medical evidence does not establish that the veteran's heart 
disorder was manifested by such arrhythmias as to meet that 
criterion for an increased rating.  Also, while the medical 
evidence shows some cardiac enlargement, it was generally 
noted to be "slight" or "mild."  However, even if it could 
be characterized as "definite," cardiac enlargement alone 
is not sufficient to warrant a 60 percent rating.  

There is evidence that the veteran was placed on light duty 
by his employer, the US Postal Service, in 1980, to settle a 
grievance that apparently stemmed from his use of sick leave.  
The exact reason for settling the veteran's employee 
grievance by putting him on permanent light duty is not 
clear, nor was "light duty" explained in the material 
submitted.  That material does not show the medical reason 
for placement on light duty nor does the medical evidence at 
around that time show that due to his heart condition he 
required extensive absences from work.  There are a few 
doctor's notes subsequent to that time showing absence from 
work due to myalgia, and "atypical chest pain," neither a 
service-connected disability.  In any event the evidence does 
not establish what disability resulted in the veteran being 
placed on light duty.  Thus, considering the medical evidence 
of the heart disorder prior to January 12, 1998, such does 
not reflect that it precluded the veteran from engaging in 
more than light manual labor.  Accordingly, in view of the 
above analysis, it is concluded that prior to January 12, 
1998 the rating criteria for a 60 percent evaluation for the 
veteran's valvular heart disease were not met or more closely 
approximated.  

Evaluation greater than 60 percent as of January 12, 1998

In considering whether a rating greater than 60 percent is 
warranted for the veteran's aortic insufficiency since 
January 12, 1998, the Board must consider the old and new 
regulations and utilize the more favorable.  The evidence 
continues to show no signs of recurrence of active infection; 
therefore, a higher evaluation is not warranted for active 
infection under either version of DC 7000.  

The pertinent evidence includes examination reports of June 
1998 at which time the veteran told the respiratory examiner 
that he was disabled and not working for the Postal Service 
due to disc disease, which is not service connected and not 
part of his heart disability.  The most recent VA examination 
reports from March 2000 and the April 2001 VA medical reports 
reflect the veteran's complaint to the respiratory examiner 
of dyspnea on exertion upon walking three blocks or on 
lifting more than 10 pounds.  However, this evidence does not 
equate to an inability to engage in more than sedentary 
employment.  Additionally, the March 2000 cardiac examiner 
specifically noted that the veteran's symptoms of fatigue and 
dyspnea might not be related to the aortic insufficiency.  In 
any event, the evidence does not show dyspnea on only 
"slight exertion" due to the heart disease and although it 
reflects a history of paroxysmal tachycardia, such was 
without objective demonstration thereof.  

The March 2000 and April 2001 reports do reveal evidence of 
heart enlargement by diagnostic studies without clinical 
confirmation.  The cardiac examiner specifically noted that 
there was no cardiac enlargement on physical examination.  
The corresponding echocardiogram does show a slight increase 
of left ventricular size when compared to a prior study from 
1998 and CT findings also showed cardiomegaly.  However, 
definite heart enlargement is a criterion for a 60 percent 
rating under the "old" rating criteria.  The medical 
evidence does not show findings of pretibial pitting, rales 
or other definite signs of congestive heart failure, which 
would warrant a 100 percent evaluation under the pre-January 
1998 provisions of Diagnostic Code 7000.   

The veteran's cardiac status as shown in March 2000 and 
further addressed in the April 2001 VA report likewise is not 
consistent with a 100 percent evaluation under the revised 
rating criteria.  The physician who wrote reviewed the case 
and wrote the April 2001 report found that the veteran's 
activity corresponded to a METS level of 4.5-5.5, which is 
well above the requirement that of a METS workload of 3 or 
less for a 100 percent evaluation.  The left ventricular 
ejection fraction was also noted to be normal in the April 
2001 cardiac report.  The revised criteria specifically 
require left ventricular function of less than 30 percent if 
the METS workload is greater than 3 METS or there is no 
evidence of chronic congestive heart failure.  

Conclusion

In conclusion, the evidence does not show that prior to 
January 12, 1998, the veteran's service connected cardiac 
symptoms met the criteria for a 60 percent rating under 38 
C.F.R. § 4.104, Diagnostic Code 7000 (1997) or that since 
January 12, 1998 his cardiac symptoms have met the criteria 
for a 100 percent rating under the old or revised provisions 
of 38 C.F.R. § 4.104, Diagnostic Code 7000.  Nor does the 
competent evidence of record indicate other disabling 
manifestations of aortic insufficiency to warrant 
consideration of an award of a higher rating under other 
portions of the Schedule, either before or after January 12, 
1998. See 38 C.F.R. Part 4 (2000). 

Inasmuch as a preponderance of the evidence is against the 
claim, the claim is denied.


ORDER

A schedular evaluation greater than 30 percent for aortic 
insufficiency prior to January 12, 1998 is denied.

A current schedular evaluation greater than 60 percent for 
aortic insufficiency is denied.

REMAND

As noted in the introduction to this decision, the veteran 
filed a timely notice of disagreement with the denial of 
service connection for a lipoma as secondary to herbicide 
exposure.  Thus, the RO should issue a statement of the case 
on the issue of service connection for a lipoma.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1. The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2. In regard to the issue of service 
connection for a lipoma claimed as 
secondary to herbicide exposure, the RO 
should review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Thus, if 
any additional development is indicated 
it should be accomplished.

3. Thereafter, the RO should review the 
record and issue to the veteran and his 
representative a Statement of the Case on 
the issue of entitlement to service 
connection for a lipoma as secondary to 
herbicide exposure, if service connection 
remains denied for that disability. 
Manlincon v. West, 12 Vet. App. 238 
(1999).  An appropriate period of time 
should be allowed for response.

Thereafter, if the veteran files a timely substantive appeal, 
the case should be returned to the Board for further 
appellate action. The Board intimates no opinion as to the 
ultimate outcome of this matter. The veteran need take no 
action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



